1
2                                                                      JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION

11   FELICIA ARLIN,                            ) No. 2:18-cv-07646-JDE
                                               )
12                                             )
                                               )
           Plaintiff,                          ) JUDGMENT OF REMAND
13                                             )
               v.                              )
14                                             )
     NANCY A. BERRYHILL, Acting
15                                             )
     Commissioner of Social Security,          )
16         Defendant.                          )
                                               )
17                                             )
                                               )
18
19         The Court having approved the parties’ Stipulation to Voluntary Remand

20   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (Dkt. 17,

21   “Stipulation of Remand”),
22         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
23   captioned action is remanded to the Commissioner of Social Security for further
24   proceedings consistent with the Stipulation of Remand.
25
26   DATED: March 04, 2019
                                           JOHN D. EARLY
27                                         UNITED STATES MAGISTRATE JUDGE
28
